Case 2:17-cv-03429-MCA-ESK Document 69 Filed 02/27/20 Page 1 of 5 PageID: 769



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

              CHAMBERS OF                                      MARTIN LUTHER KING COURTHOUSE
        MADELINE COX ARLEO                                        50 WALNUT ST. ROOM 4066
     UNITED STATES DISTRICT JUDGE                                     NEWARK, NJ 07101
                                                                        973-297-4903

February 27, 2020

VIA ECF

                                       LETTER ORDER

        Re:    Nestor Saroza v. Client Services, Inc.,
               Civil Action No. 17-3429_____________________________________________

Dear Litigants:

        THIS MATTER comes before the Court by way of Defendant Client Services, Inc.’s
(“CSI” or “Defendant”) Motion to Compel Arbitration. ECF No. 40. Plaintiff Nestor Saroza
(“Saroza” or “Plaintiff”) opposes the motion. ECF No. 43. On August 22, 2019, the Court vacated
a report and recommendation, and directed the parties to submit further briefing on CSI’s ability
as a non-signatory to compel arbitration under an agreement between Plaintiff and his credit card
issuer. ECF No. 57. After considering the supplemental briefs, the Motion is DENIED.
I.      BACKGROUND
        This Fair Debt Collection Practices Act (“FDCPA”) action arises from a dunning letter CSI
sent Plaintiff. On an unknown date, Plaintiff opened a Sears Charge Plus Account managed by
Citibank, N.A. (“Citibank”). Compl. ¶ 17, ECF No. 1. Plaintiff incurred obligations on the
account, and Citibank later referred it to CSI for collection. Id. ¶ 19. On May 12, 2016, CSI sent
Plaintiff a dunning letter with language that Plaintiff contends was misleading, in violation of the
FDCPA, 15 U.S.C. § 1692 et seq. See Compl. ¶¶ 21, 26-39. Plaintiff initiated this action on May
12, 2017, asserting a single FDCPA cause of action. Id. ¶¶ 52-58.
        CSI then sought to stay these proceedings and compel arbitration. ECF No. 6. It argued
that under a Cardholder Agreement that Plaintiff received when he opened his account, he agreed
to arbitrate claims against Citibank. Id. On October 31, 2018, the Court adopted a report and
recommendation denying that motion to compel without prejudice, since the agreement to arbitrate
could not be discerned from the face of the complaint, requiring limited discovery and the
application of a different legal standard under Guidotti v. Legal Helpers Debt Resolution, L.L.C.,
716 F.3d 764, 776 (3d Cir. 2013). ECF No. 34.
        CSI filed the present Motion to Compel Arbitration on January 24, 2019. ECF No. 40.
Plaintiff argues this action is not subject to arbitration because CSI did not demonstrate that
Plaintiff received the Cardholder Agreement containing the arbitration provision, and that even if

                                                 1
Case 2:17-cv-03429-MCA-ESK Document 69 Filed 02/27/20 Page 2 of 5 PageID: 770



he had, as a non-signatory CSI could not compel arbitration under it. Pl. Mem. at 11, 19, ECF
No. 43. On June 3, 2019, the Magistrate Judge recommended that the Motion to Compel be denied,
since CSI had not provided sufficient evidence to invoke the mailbox presumption of delivery of
the Card Agreement. On August 22, 2019, the Court vacated that Report and Recommendation,
finding that CSI had demonstrated that Citibank had mailed the Cardholder Agreement to Plaintiff,
could rely on the mailbox presumption of delivery, and that Plaintiff was bound by its terms. ECF
No. 57. The Court also directed the parties to submit further briefing as to whether CSI could
enforce the arbitration agreement. Id.
II.     LEGAL STANDARD
         The Federal Arbitration Act, 9 U.S.C. §§ 1, et seq. (“FAA”), provides that “[a] written
provision . . . to settle by arbitration a controversy . . . shall be valid, irrevocable, and enforceable,
save upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.
This provision reflects “a strong federal policy in favor of resolving disputes through
arbitration.” Century Indem. Co. v. Certain Underwriters at Lloyd’s, London, 584 F.3d 513, 522
(3d Cir. 2009). Thus, “any doubts concerning the scope of arbitrable issues should be resolved in
favor of arbitration, whether the problem at hand is the construction of the contract language itself
or any allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp.
v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). See also MacDonald v. CashCall, Inc, No. 16-
2781, 2017 WL 1536427, at *5 (D.N.J. Apr. 28, 2017), aff'd, 883 F.3d 220 (3d Cir. 2018).
        Faced with a motion to compel arbitration, a court must perform “a two-step inquiry into
(1) whether a valid agreement to arbitrate exists and (2) whether the particular dispute falls within
the scope of that agreement.” Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir.
2005). Principles of state law determine the “existence and scope of an agreement to arbitrate.”
Id.; see also Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009).
      Since the agreement to arbitrate here is not discernable from the face of Plaintiff’s
complaint, the Court assesses this “renewed motion to compel arbitration . . . under a summary
judgment standard.” Guidotti, 716 F.3d at 776.
III.    ANALYSIS
       The only issue now in dispute is whether CSI, as a non-signatory to the Cardholder
Agreement containing the asserted arbitration provision, may compel Plaintiff to arbitrate his
FDCPA claim. Defendant advances three theories as to why it may invoke the arbitration
provision: that it may do so under the agreement’s plain text, as a third party beneficiary, or as
Citibank’s agent. None of these theories are availing.
        A.      Plain Text
      Plaintiff first argues that it may enforce the arbitration provision of the Cardholder
Agreement under its plain text. The Court disagrees.
      The text of the Cardholder Agreement does not grant a third party like CSI the right to
compel arbitration. The arbitration agreement begins on the tenth page of the Cardholder

                                                    2
Case 2:17-cv-03429-MCA-ESK Document 69 Filed 02/27/20 Page 3 of 5 PageID: 771



Agreement with a bolded warning directing the cardholder to read the agreement carefully.
Cardholder Ag. at 10, Montgomery Decl. Ex. 1, ECF No. 40.3. Immediately following the
warning, the Agreement states “[e]ither you or we may, without the other’s consent, elect
mandatory, binding arbitration for any claim, dispute, or controversy between you and us (called
‘Claims’).” Id. “You” and “we” are defined terms: you “means the person who applied to open
the account” and we “means Citibank (South Dakota), N.A., the issuer of your account.” Id. at 2.
Thus, the text of the agreement only permits Citibank or the cardholder to initiate arbitration.
        CSI argues that this provision is not conclusive, as later language in the Cardholder
Agreement states that claims of other entities are subject to arbitration, and therefore that these
entities should also be able to compel arbitration. Specifically, the Agreement states:
       Whose claims are subject to arbitration? Not only ours and yours, but also
       Claims made by or against anyone connected with us or you or claiming through
       us or you, such as a co-applicant or authorized user of your account, an employee,
       agent, representative, affiliated company, predecessor or successor, heir, assignee,
       or trustee in bankruptcy.
Id. at 10 (bold in original). CSI argues that its claims fall within this language because it is an
entity “connected with” Citibank, and therefore its claims are subject to arbitration. CSI Mem. at
23. It argues that because this language is broad enough to encompass its claims, it is entitled to
enforce the arbitration agreement against Plaintiff. Id.
        Addressing an identically worded arbitration agreement, the Third Circuit found that this
construction “confuses the nature of the claims covered by the arbitration clause with the question
of who can compel arbitration.” White v. Sunoco, Inc., 870 F.3d 257, 267 (3d Cir. 2017). In
White, Sunoco sought to enforce Citibank’s arbitration agreement against a cardholder who
brought suit against the company for failing to honor a marketing promise to provide a five-cent
per gallon discount on gas purchased with the card at Sunoco stations. Id. at 260. The district
court denied Sunoco’s motion to compel arbitration under Citibank’s cardholder agreement, and
the Third Circuit affirmed. Id. at 268. On appeal, Sunoco only challenged the district court’s
denial on estoppel grounds, but the court also addressed whether a “connected” entity which was
not a signatory to the arbitration agreement could compel a signatory to arbitrate under it. Id. at
266. Reading the covered claims clause in context, the Third Circuit found that “[n]owhere does
the agreement provide for a third party, like Sunoco, the ability to elect arbitration or to move to
compel arbitration.” Id. at 267-68.
        Although this finding is dicta, the reasoning is persuasive. The arbitration provision of the
Cardholder Agreement is unequivocal: it expressly permits only Citibank or Plaintiff to compel
arbitration, but permits either of those parties to have other claims included in arbitration. Had the
parties intended to permit a “connected” entity to invoke the arbitration provision, they could have
inserted a clause to that effect. They plainly contemplated that claims of these parties could be
subject to arbitration (by stating as much in the Agreement).
       CSI’s cases on this point are unpersuasive. In Gates v. Northland Group., Inc., a plaintiff
brought suit against an assignee of a Citibank debt, who then sought to compel arbitration under

                                                  3
Case 2:17-cv-03429-MCA-ESK Document 69 Filed 02/27/20 Page 4 of 5 PageID: 772



an identically-worded arbitration provision. No. 16-01492, 2017 WL 680258, at *3 (D.N.J. Feb.
21, 2017). As an assignee, that defendant could exercise Citibank’s rights under the agreement.1
CSI’s remaining cases are either flatly contrary to the persuasive reasoning of the Third Circuit in
White, see Clarke v. Alltran Fin., LP, No. 17-3330, 2018 WL 1036951, at *4 (E.D.N.Y. Feb. 22,
2018); Garrett v. Margolis, Pritzker, Epstein & Blatt, P.A., 861 F. Supp. 2d 724, 729 (E.D. Va.
2012), or simply fail to analyze the plain text of the arbitration provisions at issue. See Fedotov v.
Peter T. Roach & Assocs., P.C., No. 03-8823, 2006 WL 692002, at *3 (S.D.N.Y. Mar. 16, 2006)
(finding claims against debt collector covered without discussing distinction between covered
claims and who can compel arbitration).2 CSI cites to no authority in this District or Circuit
construing either the Cardholder Agreement or similar language that would permit a non-signatory
entity like CSI to compel arbitration. It has not shown that it has the right to do so under the plain
text of the Cardholder Agreement.
         B.       Third Party Beneficiary
        CSI next argues that even if it cannot compel arbitration under the Cardholder Agreement’s
plain text, it can do so as a third-party beneficiary of the Agreement. The Court disagrees.
         Whether a third party to an arbitration agreement may enforce it against a signatory
depends on “‘whether the relevant state contract law recognizes [the particular principle] as a
ground for enforcing contracts against third parties.’” Flintkote Co. v. Aviva PLC, 769 F.3d 215,
220 (3d Cir. 2014) (quoting Arthur Andersen, 556 U.S. at 631). The Cardholder Agreement here
states that it is governed by “Federal law and the law of South Dakota.” Cardholder Ag. at 13.
        Under South Dakota law, only intentional third-party beneficiaries may enforce contracts
to which they are not a party. The contract itself must reflect an intent to expressly benefit the
third party at the time it was entered, and the contracting parties must have entered the contract
with the express intent of benefiting the third party. Masad v. Weber, 2009 S.D. 80, ¶ 18, 772
N.W.2d 144, 153; Jennings v. Rapid City Reg’l Hosp., Inc., 2011 S.D. 50, ¶ 10, 802 N.W.2d 918,
921; see also Orn v. Alltran Fin., L.P., 779 F. App'x 996, 998 (3d Cir. 2019).
        CSI’s argument as to why it qualifies as a third-party beneficiary assumes that it is entitled
to enforce the arbitration agreement under its plaint text. CSI Mem. at 26-27. But as noted above,
CSI has failed to demonstrate that it may enforce the agreement under its plain text. Beyond this
argument, CSI offers no reason as to how the Cardholder Agreement reflects an intent to benefit


1
  The motion in Gates was unopposed, and the Court did not address whether a third-party non-assignee could enforce
the terms of the agreement against a signatory.
2
 Fedotov’s reasoning as to why the attorneys acting on behalf of the bank in that case could enforce the agreement is
somewhat unclear. While the court’s analysis begins with the statement that the “language is broad enough to
encompass the Bank’s law firm,” the court cites to authority holding that a third-party beneficiary may compel
arbitration. 2006 WL 692002 at *2. But even assuming that both the text of the agreement and the law firm’s status
as a third-party beneficiary permitted enforcement, the case failed to apply South Dakota law to make the latter
determination, as required by the Supreme Court’s later decision in Arthur Andersen LLP v. Carlisle, 556 U.S. 624,
631 (2009). To the extent that Fedotov’s analysis rested on the firm’s status as a third-party beneficiary, it is no longer
good law.

                                                            4
Case 2:17-cv-03429-MCA-ESK Document 69 Filed 02/27/20 Page 5 of 5 PageID: 773



CSI, and the Court can find none. CSI is therefore not a third-party beneficiary of the Cardholder
Agreement under South Dakota law.
       C.      Agency
       Finally, CSI argues that it may enforce the arbitration agreement by virtue of its status as
Citibank’s agent. The Court disagrees.
        CSI argues that its agency status alone is sufficient to permit enforcement of the arbitration
provision, and that South Dakota law recognizes this theory of third-party contract enforcement.
CSI Mem. at 29-32. The Third Circuit has directly addressed this issue. In Orn, a debt collector
sought to compel arbitration as Citibank’s agent under an identical arbitration provision.
779 F. App’x at 998-99. The Court of Appeals found that South Dakota law did not have a
“‘freestanding agency’ theory of third-party enforcement” of contracts, but rather treated agency
enforcement “as a species of equitable estoppel.” Id. Here, CSI contends that Orn misapplied
South Dakota law, which does recognize an agency theory of third-party enforcement. CSI Supp.
Mem. at 6-7, ECF No. 58.
        But CSI fails to show how Orn erred in its application of South Dakota law. In Orn, the
Third Circuit found two circumstances under South Dakota law in which a non-signatory agent of
a signatory can compel another signatory to arbitrate their claims: if (1) all claims against the
nonsignatory defendants are based on alleged substantially interdependent and concerted
misconduct by both the nonsignatories and a signatory; or (2) the plaintiff asserts claims arising
out of the agreement containing the arbitration provision without allowing those defendants to
invoke the arbitration clause. Orn, 779 F. App’x at 999 (quoting White, 870 F.3d at 264).
        Applied here, this test requires CSI to demonstrate either that all of Plaintiff’s claims are
based on substantially interdependent or concerted misconduct by both Citibank and CSI, or that
Plaintiff asserts a claim arising out of the Cardholder Agreement. Orn, 779 F. App’x at 999. As
CSI has not made either showing, it cannot compel arbitration under an agency theory pursuant to
South Dakota law.
IV.    CONCLUSION
      As CSI has not shown that it may enforce the arbitration provision in the Cardholder
Agreement under its plain text, as a third-party beneficiary, or under an agency theory, its Motion
to Compel Arbitration, ECF No. 40, is DENIED.
                                                   SO ORDERED.

                                                      /s Madeline Cox Arleo__________
                                                      MADELINE COX ARLEO
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
